Newton, J.,
dissenting.
I respectfully dissent from the majority opinion. A major error appears based on Article IV, section 19, of the Constitution of Nebraska, which states that the management, control, and government of our public institutions “shall be vested as determined by the Legislature.” Based on this provision it is asserted that the Legislature has simply delegated administrative authority while retaining complete control. The constitutional *260provision mentioned does not give the Legislature complete control over state institutions. It simply gives the Legislature the right to designate what body shall exercise this authority.
Prior to the 1958 amendment to Article IV, section 19, the Board of Control was a constitutionally created body with full power and authority over state institutions. Under the power conferred by the amended section the Legislature has vested these powers in the Department of Public Institutions. A change of name has occurred but the powers and duties of the department are synonymous with those formerly executed by the Board of Control. See Ch. 83, art. 1, § 83-101.01, R. R. S. 1943. It appears that both bodies were, or are, executive departments.
Article IV, section 1, of the Constitution, designates certain executive officers and also provides that it shall include “the heads of such other executive departments as set forth herein or as may be established by law.” It further provides that heads of departments established by law shall be appointed by the Governor and may be removed by him, and the department heads shall have authority to remove and appoint all subordinate employees. Article IV, section 27, of the Constitution of Nebraska, contemplates the creation of the new executive state offices by the Legislature. It is clear that not all state administrative bodies are to be deemed simply legislative adjuncts.
The Nebraska statutes make it clear that the Department of Public Institutions is an executive body. Section 81-101, R. S. Supp. 1974, specifically designates it as such. It has charge of the state hospitals and the Nebraska Veteran’s Home. True, it operates under laws promulgated by the Legislature, but so does the Governor, Secretary of State, etc. The fact remains that the Department is specifically charged with the operation of these institutions and operates them through subordi*261nate supervisors, administrators, or directors. It has direct and sole responsibility for operating these institutions just as does the board of directors of a corporation.
The terms administrative and executive are usually deemed to be interchangeable. Regardless of which term is resorted to it is evident that here we are dealing with a body comprising a part of the executive department of the state. Article IV, section 19, of the Constitution of Nebraska, grants the management, control, and government of public institutions to the body named by the Legislature, namely, the Department of Public Institutions. The constitutional language divests the Legislature of “management, control, and government’* of the institutions and necessarily vests such powers as to employees exclusively in the department.
Spencer, J., joins in this dissent.